DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1 and 3 in the reply filed on 28 November 2022 is acknowledged.
3.	Applicants’ cancellation of claims 2 and 14-20 in the reply filed on 28 November 2022 is acknowledged.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub No. 2014/0257507 A1) in view of Heldreth et al. (US PG Pub No. 2002/0082607 A1).
Referring to Figures 1, 1A, and 11-16, Wang et al. ‘507 teaches a tibial implant (300A) comprising: 
a tibial plate (312A) sized and shaped for placement on a proximal end of a tibia of a patient, the tibial plate including opposite proximal and distal (314A) surfaces, the distal surface configured to engage the proximal end of the tibia; 
a tibial keel (316A) extending distally from the distal surface of the tibial plate and configured to be inserted into the proximal end of the tibia; and 
at least one anchoring projection (pegs/spikes 330A) extending distally from the distal surface of the tibial plate and configured to be inserted into the proximal end of the tibia.
Wang et al. ‘507 discloses the invention as claimed, except for particularly disclosing at least one positioning guide configured to be engaged by a position verification system (the “a position verification system” is not positively recited), wherein the at least one positioning guide is configured to “encode” identification data of the tibial implant.
However, this is already known in the art. For example, Heldreth et al. ‘607 teaches (Figures 1, 2, 15, and 19) a tibial plate (25) comprising at least one positioning guide (Figure 1 - recesses 26, 28 and/or indicia marks on both sides of recesses 26, 28) configured to be engaged by a position verification system (14) in order to verify the position of the tibial implant relative to the proximal end of the tibia after the tibial implant is placed on the proximal end of the tibia (Figures 1, 2, 15, and 19 and paragraphs [0041], [0042], [0052], [0059]), wherein the at least one positioning guide is configured to “encode” (e.g., represent or identify) identification data (e.g., correct or desired position) of the tibial implant (Figure 2 and Figure 15, and paragraphs [0041], [0042], [0052], [0059]). Notice, independent claim 1 does not recite (i) a particular structure and (ii) particular position for the “at least one positioning guide”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a tibial plate comprising at least one positioning guide, wherein the at least one positioning guide is configured to encode (e.g., represent or identify) identification data (e.g., correct or desired position) of the tibial implant, as taught by Heldreth et al. ‘607, with the invention of Wang et al. ‘507, in order to be engaged by a position verification system to verify the position of the tibial implant relative to the proximal end of the tibia after the tibial implant is placed on the proximal end of the tibia.
Regarding claim 3, Wang et al. ‘507 in view of Heldreth et al. ‘607 teaches wherein the at least one positioning guide is disposed on the tibial plate (Heldreth et al. ‘607 - Figures 1, 2, 15, and 19 and paragraphs [0041], [0042], [0052], [0059]).
Regarding claim 4, Wang et al. ‘507 in view of Heldreth et al. ‘607 teaches wherein the tibial plate includes a perimeter edge margin, the at least one positioning guide disposed on the perimeter edge margin of the tibial plate (Heldreth et al. ‘607 - Figures 1, 2, 15, and 19 and paragraphs [0041], [0042], [0052], [0059]).
Regarding claim 5, Wang et al. ‘507 in view of Heldreth et al. ‘607 teaches wherein the at least one positioning guide comprises a recess (recesses 26, 28) in the tibial plate (Heldreth et al. ‘607 - Figures 1, 2, 15, and 19 and paragraphs [0041], [0042], [0052], [0059]).
Regarding claim 6, Wang et al. ‘507 teaches wherein the at least one positioning guide includes a plurality of positioning guides spaced apart from one another (Wang et al. ‘507 - Figure 11 - solid strut 326 and/or solid areas 328 are spaced apart from one another). Further, Wang et al. ‘507 in view of Heldreth et al. ‘607 teaches wherein the at least one positioning guide includes a plurality of positioning guides (recesses 26, 28) spaced apart from one another (Heldreth et al. ‘607 - Figures 1, 2, 15, and 19 and paragraphs [0041], [0042], [0052], [0059]).
Regarding claim 7, Wang et al. ‘507 teaches wherein the distal surface of the tibial plate is porous to enable ingrowth of bone into the tibial plate after the tibial plate is placed on the proximal end of the tibia (Figures 11-13 and paragraphs [0003], [0060], and [0069]).
Regarding claim 8, Wang et al. ‘507 teaches wherein at least a portion (322A) of the tibial keel is porous to enable ingrowth of bone into the tibial keel after the tibial keel is inserted into the proximal end of the tibia (Figures 11-13 and paragraphs [0003], [0060], and [0069]).
Regarding claim 9, Wang et al. ‘507 teaches wherein the at least one anchoring projection has a distal tip (334) and a plurality of ribs extending proximally from the distal tip (Figures 11, 12, 14, and 15).
Regarding claim 10, Wang et al. ‘507 teaches wherein the ribs are circumferentially disposed (e.g., the circumference of the at least one anchoring portion has a plurality of ribs) about the at least one anchoring projection (Figures 11, 12, 14, and 15).
Regarding claim 13, Wang et al. ‘507 teaches wherein the tibial keel curves about a transverse axis of the patient as the tibial keel extends distally from the distal surface of the tibial plate (Figures 1, 1A, 11, 12, and 13).
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub No. 2014/0257507 A1) in view of Heldreth et al. (US PG Pub No. 2002/0082607 A1), as applied to claim 10 above, and further in view of Wright et al. (US PG Pub No. 2019/0298525 A1; cited in Applicant’s IDS).
Wang et al. ‘507 in view of Heldreth et al. ‘607 discloses the invention as claimed, except for particularly disclosing wherein at least a portion of each rib curves about a longitudinal axis of the at least one anchoring projection.
However, this is already known in the art. For example, Wright et al. ‘525 teaches (Figures 4 and 6) at least a portion of each rib (430) curves about a longitudinal axis of at least one anchoring projection (fixation peg 410) in order to provide a cutting path into the bone and to reduce bone abrasion and increase hoop stresses in the bone ([0110]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of at least a portion of each rib curves about a longitudinal axis of the at least one anchoring projection, as taught by Wright et al. ‘525, with the invention of Wang et al. ‘507 in view of Heldreth et al. ‘607, in order to provide a cutting path into the bone and to reduce bone abrasion and increase hoop stresses in the bone.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub No. 2014/0257507 A1) in view of Heldreth et al. (US PG Pub No. 2002/0082607 A1), as applied to claim 9 above, and further in view of Wright et al. (US PG Pub No. 2019/0298525 A1; cited in Applicant’s IDS).
Wang et al. ‘507 in view of Heldreth et al. ‘607 discloses the invention as claimed, except for particularly disclosing wherein the distal tip of the at least one anchoring projection includes a recess.
However, this is already known in the art. For example, Wright et al. ‘525 teaches (Figures 3, 4, and 6) wherein the distal tip of the at least one anchoring projection (fixation pegs 104, 410, and 610) includes a recess (Figures 2 and 3 – recess at distal tip formed by apertures of porous tip; Figure 4 – distal tip is open-ended; Figure 6 – distal tip 690 defines a recess 696) in order to allow bone ingrowth into the at least one anchoring projection ([0098]) and also to help prevent bone abrasion ([0116]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of wherein the distal tip of the at least one anchoring projection includes a recess, as taught by Wright et al. ‘525, with the invention of Wang et al. ‘507 in view of Heldreth et al. ‘607, in order to allow bone ingrowth into the at least one anchoring projection and also to help prevent bone abrasion.

Response to Arguments
9.	Applicant's arguments filed 28 November 2022 have been fully considered but they are not persuasive. 
a. The Applicant argues Wang et al. ‘507 does not teach “at least one positioning guide configured to be engaged by a position verification system to verify the position of the tibial implant relative to the proximal end of the tibia after the tibial implant is placed on the proximal end of the tibia, wherein the at least one positioning guide is configured to encode identification data of the tibial implant”. 
The “a position verification system” is not positively recited.
Independent claim 1 does not recite a particular structure for the “at least one positioning guide”.
Independent claim 1 does not recite a particular position for the “at least one positioning guide”.
Heldreth et al. ‘607 teaches (Figures 1, 2, 15, and 19) a tibial plate (25) comprising at least one positioning guide (Figure 1 - recesses 26, 28 and/or indicia marks on both sides of recesses 26, 28) configured to be engaged by a position verification system (14) in order to verify the position of the tibial implant relative to the proximal end of the tibia after the tibial implant is placed on the proximal end of the tibia (Figures 1, 2, 15, and 19 and paragraphs [0041], [0042], [0052], [0059]), wherein the at least one positioning guide is configured to “encode” (e.g., represent or identify) identification data (e.g., correct or desired position) of the tibial implant (Figure 2 and Figure 15, and paragraphs [0041], [0042], [0052], [0059]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a tibial plate comprising at least one positioning guide, wherein the at least one positioning guide is configured to encode (e.g., represent or identify) identification data (e.g., correct or desired position) of the tibial implant, as taught by Heldreth et al. ‘607, with the invention of Wang et al. ‘507, in order to be engaged by a position verification system to verify the position of the tibial implant relative to the proximal end of the tibia after the tibial implant is placed on the proximal end of the tibia.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774